DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 6-7 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8-10, 13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 20120114302 A1) in view of Park et al (US 2011/0268178 A1) in view of Streeter (8,321,905 B1) in view of Kim et al (US 2015/0229695 A1). Hereinafter referred as Randall, Park, Streeter and Kim.
Regarding claims 1, 10 and 19, Randall teaches a computer-implemented method for playing back digital content on endpoint devices, computer system and non-transitory computer readable storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of: receiving a first sequence header associated with a first video stream storing digital content encoded at a first playback quality (first stream is communicated at a first data rate to achieve a first playback quality at the playback device (page 2 paragraph (0012)), wherein the first video stream comprises a first plurality of segments that include a first plurality of switch points (page 35 paragraph (0278)); receiving a second sequence header associated with a second video stream storing the digital content encoded at a second playback quality (the second version of the first pre-roll content is communicated at a second data rate that is less than the first data rate and to that achieves a second playback quality at the playback device that is less than the first playback quality (page 2 paragraph (0012)).
However, Randall is silent in teaching a second video stream comprises a second plurality of segments that include a second plurality of switch points; identifying a first segment for playback based on the first sequence header. Park teaches on (page 3 paragraph (0032)) based on the sequence header indices included in two ASF compliant encoded video streams associated with the same content title, a content player can efficiently switch between the ASF compliant encoded video streams by identifying the appropriate switch points in the sequence header indices.
Therefore, it would have been obvious at the time of the invention to modify Randall’s reference to include the teachings of Park for a second video stream comprises a second plurality of segments that include a second plurality of switch points; identifying a first segment for playback based on the first sequence header before the effective filing date of the inventio. A useful combination is found on Park (page 1 paragraph (0002)) the present invention relates generally to digital media and, more specifically, to encoding video streams for adaptive video streaming.
However, Randall and Park are silent in teaching a first segment is included in the first plurality of segments and includes a first switch point that is positioned at a first temporal distance from an immediately subsequent switch point in the first video stream. Streeter teaches on (column 9 lines 2-6) if the first and second media streams represent video streams, the media streaming server computer can choose a switching time offset at a key frame of the second media stream at or following the switching time offset specified by the client computer. Streeter further teaches identifying a second segment for playback based on the second sequence header, wherein the second segment is included in the second plurality of segments (column 2 lines 10-26)
Therefore, it would have been obvious at the time of the invention to modify Randall’s and Park’s references to include the teachings of Streeter for a first segment is included in the first plurality of segments and includes a first switch point that is positioned at a first temporal distance from an immediately subsequent switch point in the first video stream before the effective filing date of the inventio. A useful combination is found on Streeter (column 1 lines 37-45) the methods and systems described in this specification enable switching media streams as quickly as possible without playback interruption by not having to playback the content of the full buffer prior to the switch to the new stream.
However, Randall, Park and Streeter are silent in teaching a second switch point that is positioned less than the first temporal distance from the first switch point and is positioned at the first temporal distance from an immediately subsequent switch point in the second video stream, and wherein the second segment is played back subsequent to the first segment. Kim teaches on (figures 2 and 6 and page 1 paragraph (0005)) in conjunction with switching from the selected content stream to a content stream of a second set of multiple content streams each comprising content from a second source […] Of the first and second sets of content streams illustratively comprises a plurality of content streams segmented such that each content stream comprises segments of length Ts with corresponding segments in adjacent ones of the content streams being offset from one another by an offset Tg, such that the latency shift between the selected content stream of the first set and the particular content stream of the second set is less than or equal to Tg.
Therefore, it would have been obvious at the time of the invention to modify Randall’s, Park’s and Streeter’s references to include the teachings of Kim for a second switch point that is positioned less than the first temporal distance from the first switch point and is positioned at the first temporal distance from an immediately subsequent switch point in the second video stream before the effective filing date of the inventio. A useful combination is found on Kim (page 1 paragraph (0001) the field relates generally to delivery of live video and other types of media content, and more particularly to delivery of content streams over networks.

Regarding claims 4 and 13, Randall, Park, Streeter and Kim teach the computer-implemented method and non-transitory computer readable media of claims 1 and 10. Park teaches downloading the first segment from a content delivery system and, subsequently, downloading the second segment from the content delivery system (page 2 paragraph (0021)). 
Regarding claims 8 and 17, Randall, Park, Streeter and Kim teach the computer-implemented method and non-transitory computer readable media of claims 1 and 10. Randall teaches determining that playback should be switched from the first video stream to the second video stream based on one or more parameters (page 13 paragraph (0125)). 
Regarding claims 9 and 18, Randall, Park, Streeter and Kim teach the computer-implemented method and non-transitory computer readable media of claims 8 and 17. Randall teaches a first parameter included in the one or more conditions comprises a change in network condition (page 13 paragraph (0125)).

Claims 2-3, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 20120114302 A1) in view of Park et al (US 2011/0268178 A1) in view of Streeter (8,321,905 B1) in view of Kim et al (US 2015/0229695 A1) in view of Luby et al (US 2013/0246643 A1). Hereinafter referred as Randall, Park, Streeter, Kim and Luby.
Regarding claims 2, 11 and 20, Randall, Park, Streeter and Kim teach the computer-implemented method, non-transitory computer readable media and computer system of claims 1, 10 and 19. However, Randall, Park, Streeter and Kim are silent in teaching the first switch point comprises a point in the playback of the first video stream where download of the digital content can be switched from the first video stream to the second video stream or from the second video stream to the first video stream. Luby teaches on (page 13 paragraph (0157)) when downloading portions from the first representation, the AHS client may choose a current download portion from the first representation that ends at the byte offset associated with an exit point that is at or just beyond in presentation time of a possible second entry point of a second representation at which a switch might be chosen, i.e. the next download portion chosen after the current download portion might be from the second representation starting at the byte offset associated with the second entry point. 
Therefore, it would have been obvious at the time of the invention to modify Randall’s, Park’s, Streeter’s and Kim’s references to include the teachings of Luby for a the first switch point comprises a point in the playback of the first video stream where download of the digital content can be switched from the first video stream to the second video stream or from the second video stream to the first video stream before the effective filing date of the inventio. A useful combination is found on Luby (page 1 paragraph (0011)) the present invention relates to improved media streaming systems and methods, more particularly to systems and methods that are adaptive to network and buffer conditions in order to optimize a presentation of streamed media and provide for efficiently concurrent, or timely-distributed delivery of streamed media data.

Regarding claims 3 and 12, Randall, Park, Streeter, Kim and Luby teach the computer-implemented method and non-transitory computer readable media of claims 1 and 10, Park teaches a second switch point (page 3 paragraph (0032)). Lube teaches a point in the playback of the second video stream where download of the digital content can be switched from the second video stream to the first video stream or from the first video stream to the second video stream (page 13 paragraph (0157)).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 20120114302 A1) in view of Park et al (US 2011/0268178 A1) in view of Streeter (8,321,905 B1) in view of Kim et al (US 2015/0229695 A1) in view of Ogawa et al (US 2014/0078256 A1). Hereinafter referred as Randall, Park, Streeter, Kim and Ogawa.
Regarding claims 5 and 14, Randall, Park, Streeter and Kim teach the computer-implemented method and non-transitory computer readable media of claims 1 and 10. However, Randall, Park, Streeter and Kim are silent in teaching receiving a third sequence header associated with a third video stream storing the digital content encoded at a third playback quality. Ogawa teaches on (page 21 paragraph (0424)) upon receiving the switching instruction, the playback device can perform 2D playback with use of the video images having higher quality between the first-type video images and the third-type video images, based on the pieces of quality information. As a result, during 2D playback, the viewer can enjoy viewing the video images having higher quality between the first-type video images and the third video images. Ogawa further teaches a third video stream comprises a third plurality of segments that includes a third plurality of switch points (page 17 paragraph (0365)). 
Therefore, it would have been obvious at the time of the invention to modify Randall’s, Park’s, Streeter’s and Kim’s references to include the teachings of Ogawa for receiving a third sequence header associated with a third video stream storing the digital content encoded at a third playback quality before the effective filing date of the inventio. A useful combination is found on Ogawa (page 1 paragraph (0008)) the playback device performs 2D playback using the second-type video image stored in the first buffer. This eliminates the need for alternately switching the frame buffers. As a result, the playback device can playback the video images intended for 2D display without performing a redundant process.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424